Name: 2005/158/EC: Council Decision of 17 February 2005 appointing a Spanish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2005-02-25; 2006-06-13

 25.2.2005 EN Official Journal of the European Union L 52/39 COUNCIL DECISION of 17 February 2005 appointing a Spanish alternate member of the Committee of the Regions (2005/158/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Spanish Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC (1) appointing the members and alternate members of the Committee of the Regions. (2) A seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Pere ESTEVE i ABAD, notified to the Council on 19 January 2005, HAS DECIDED AS FOLLOWS: Sole Article Ms Anna TERRÃ N i CUSÃ , Secretaria General del Patronat CatalÃ ¡ Pro Europa  Delegada del Gobierno de la Generalidad de CataluÃ ±a en Bruselas, is hereby appointed an alternate member of the Committee of the Regions in place of Mr Pere ESTEVE i ABAD for the remainder of their term of office, which runs until 25 January 2006. Done at Brussels, 17 February 2005. For the Council The President J.-C. JUNCKER (1) OJ L 24, 26.1.2002, p. 38.